P.ER CURIAM.
Action to recover damages for the death of plaintiff’s intestate, in which plaintiff had a verdict, and defendant-moved for judgment notwithstanding the verdict, and appealed from an order denying it.
We are confronted at the outset with the fact that the order is not appealable. We have repeatedly held that an order denying a motion for judgment notwithstanding the verdict- is not appealable. Oelschlegel v. Chicago G. W. Ry. Co., 71 Minn. 50, 73 N. W. 631; Savings Bank of St. Paul v. St. Paul Plow Co., 76 Minn. 7, 78 N. W. 873; Kalz v. Winona & St. Peter Ry. Co., 76 Minn. 351, 79 N. W. 310; Sanderson v. Northern Pac. Ry. Co., 88 Minn. 162, 92 N. W. 542, 60 L. R. A. 403, 97 Am. St. 509; Peterson v. Minneapolis St. Ry. Co., 90 Minn. 52, 95 N. W. 751.
A distinction is made between an order based upon an alternative *510motion for judgment or a new trial, and a motion for judgment without the alternative of a new trial, if judgment is denied. This is pointed out in the cases cited. Though the point is not made by plaintiff, the appeal must be dismissed, for it confers no jurisdiction. We have uniformly declined to consider such appeals, even where the parties expressly consent that they may be heard.
Appeal dismissed.